Exhibit 10.2

RELEASE AGREEMENT AND COVENANT NOT TO SUE

THIS RELEASE AGREEMENT AND COVENANT NOT TO SUE (this “Agreement”) is made as of
August 30, 2010 (the “Execution Date”) by and between AIG BAKER VESTAVIA,
L.L.C., a Delaware limited liability company (“Borrower”), AIG/BAKER
PARTNERSHIP, a Delaware general partnership (“Guarantor”), and EXCEL VESTAVIA
LLC, a Delaware limited liability company (“Purchaser”).

WITNESSETH:

WHEREAS, pursuant to that certain Construction Loan Agreement dated as of
March 22, 2002, between Compass Bank (“Original Lender”) and Borrower (the “Loan
Agreement”), Lender has heretofore made a loan to Borrower in the amount of
$33,000,000 (the “Loan”), which loan is evidenced by, inter alia, that certain
Promissory Note dated as of March 22, 2002 made by Borrower to Original Lender
in the original principal amount of $33,000,000 (as amended and assigned, the
“Note”) and that certain Continuing Guaranty dated March 20, 2002 made by
Guarantor in favor of Original Lender (the “Guaranty”); and

WHEREAS, Original Lender assigned all of its right, title and interest in and to
the Loan and Loan Agreement, Note and all other documents evidencing the Loan
(collectively, the “Loan Documents”) to Propst Properties, LLC, a Delaware
limited liability company (“Propst Properties”) pursuant to that certain
Assignment of Loan Documents dated March 26, 2010 and recorded in Book LR201003,
page 5856, in the Office of the Judge of Probate of Jefferson County, Alabama.

WHEREAS, Propst Properties assigned all of its right, title and interest in and
to the Loan and Loan Documents to Propst Vestavia LLC, Delaware limited
liability company (“Lender”), pursuant to that certain Assignment of Loan
Documents dated March 26, 2010 and recorded in Book LR201003, page 5861, in the
Office of the Judge of Probate of Jefferson County, Alabama.

WHEREAS, pursuant to that certain Loan Purchase Contract dated as of August 19,
2010 (the “Contract”) between Lender and Purchaser, Lender has agreed to sell to
Purchaser all of Lender’s rights, privileges, benefits, entitlements and liens
under the Loan and the Loan Documents (as defined in the Contract).

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.

2. Capitalized Terms. All capitalized terms used herein and not separately
defined herein shall have the meaning ascribed thereto in the Loan Agreement.



--------------------------------------------------------------------------------

3. Release of Purchaser. Effective upon the Closing (as hereinafter defined),
for the good and valuable consideration set forth in this Agreement, the receipt
and sufficiency of which is hereby acknowledged, each of Borrower and Guarantor,
for itself and on behalf of its parent and subsidiary companies, affiliates,
divisions, business units, successors, assigns, heirs, predecessors-in-interest,
and successors-in-interest, and each of its officers, directors, employees,
representatives, agents, attorneys, partners, members, managers and shareholders
(collectively, the “Borrower Releasors”), hereby releases, acquits and forever
discharges Purchaser and its respective affiliates, successors, assigns,
predecessors-in-interest, and successors-in-interest, and each of their
respective officers, directors, employees, representatives, agents, and
attorneys, partners, members, managers, and shareholders (collectively, the
“Purchaser Releasees”), from and against any and all causes of action, suits,
debts, liens, obligations, liabilities, claims, demands, damages, judgments,
losses, orders, penalties, costs and expenses including, without limitation,
attorneys’ fees, of any kind or nature whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, fixed or contingent, liquidated or
unliquidated, accrued or unaccrued, which any of the Borrower Releasors have,
own, hold, or claim to have, own, or hold, or at any time heretofore have had,
owned, held or claimed to have had, owned, or held against any of the Purchaser
Releasees arising from, based upon, or related to, whether directly or
indirectly, (i) the Loan; (ii) the Loan Documents; (iii) the Property; (iv) any
and all other agreements, documents or instruments referenced herein or in the
Loan Documents or related hereto or thereto; (v) any defenses as to the
enforcement of the Loan Documents; or (vi) any theory of lender liability
(collectively, the “Purchaser Released Matters”). Each of the Borrower Releasors
hereby unconditionally and irrevocably agrees that it will not sue any Purchaser
Releasee on the basis of any Lender Released Matter. If any Borrower Releasor
violates the foregoing covenant, each Borrower Releasor agrees, jointly and
severally, to pay, in addition to such other damages as any Purchaser Releasee
may sustain as a result of such violation, all reasonable and documented
attorneys’ fees and costs incurred by such Purchaser Releasee as a result of
such violation.

4. Acknowledgment of Lost Promissory Note. Lender has informed Purchaser that
the original Note has been lost, and in connection with the Closing, Lender will
be delivering to Purchaser a Lost Note Affidavit, duly executed by Lender, in
lieu of the original Note. Borrower and Guarantor hereby acknowledge that the
original Note was duly executed and delivered to Original Lender, and
thereafter, the original Note was duly assigned by Original Lender to Propst
Properties and by Propst Properties to Lender. Borrower and Guarantor further
acknowledge that each is estopped from making any claim or asserting any defense
based upon, or related to, whether directly or indirectly, the following:
(i) the effectiveness and/or enforceability of the Lost Note Affidavit to be
delivered by Lender to Purchaser; (ii) the due execution and delivery of the
original Note; (iii) the subsequent assignment of the original Note by Original
Lender to Propst Properties and by Propst Properties to Lender; (iv) the
effectiveness and enforceability of the covenants and obligations of Borrower
under the Note; (v) the inability of Purchaser to furnish the original Note; and
(vi) following the Closing, Purchaser’s right to foreclose upon the Property
pursuant to the Loan Documents and pursue any and all other remedies available
to Purchaser under the Loan Documents.

5. Limitation on Agreement. Except as expressly provided herein, nothing
contained in this Agreement shall alter or affect any provision, condition or
covenant contained in the Loan Documents, or affect or impair any rights, powers
or remedies thereunder, it being the intent of the parties hereto that, except
as expressly provided herein, all terms of the Loan Documents shall be and
remain in full force and effect, and shall constitute the legal, valid, binding,
and enforceable obligations of Borrower and Guarantor, as applicable.

 

-2-



--------------------------------------------------------------------------------

6. Covenant Not to Sue. Effective upon the Closing, Purchaser hereby agrees that
is shall not bring any suit, action, proceeding or claim, against Guarantor to
enforce: (a) the payment of any outstanding amounts due under the Loan or any
other indebtedness evidenced by the Loan Documents; and/or (b) the performance
of the other obligations of Borrower or Guarantor evidenced by the Loan
Documents.

7. Closing of Loan Purchase. The parties hereby acknowledge and agree that the
closing of the transactions contemplated under the Contract (the “Closing”)
shall be a condition precedent to the effectiveness of this Agreement and the
terms and conditions set forth herein. Upon the Closing, this Agreement shall
automatically be deemed to be in full force and effect.

8. Further Assurances. Each of Borrower and Guarantor agrees to take such
further actions as Purchaser shall reasonably request from time to time to
evidence the agreements set forth herein.

9. Successors and Assigns. This Agreement shall be binding upon, and shall inure
to the benefit of, Borrower, Guarantor, Purchaser and their respective
successors, assigns and personal representatives. Borrower, Guarantor and
Purchaser hereby acknowledge and agree that Purchaser and the Purchaser
Releasees are intended third party beneficiaries under this Agreement and shall
each have the right to enforce its rights under this Agreement as though a party
hereto.

10. No Waiver. None of the terms or provisions of this Agreement may be waived,
altered or amended except by an instrument in writing, duly executed by
Borrower, Guarantor and Purchaser.

11. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one and
the same agreement. A counterpart executed by a party hereto and transmitted to
the other parties hereto via facsimile or e-mail will have the same effect as
the delivery of the original counterpart.

12. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall in all respects be governed by, and
construed, applied and enforced in accordance with, the internal laws of the
State of Alabama without regard to principles of conflicts of law.

13. Counsel. Each of the parties hereto acknowledges that it was represented by
competent counsel in connection with the negotiation and drafting of this
Agreement and that this Agreement shall not be subject to the principle of
construing the meaning against the person who drafted same.

14. Severability. If any provision of this Agreement should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Agreement.

 

-3-



--------------------------------------------------------------------------------

15. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER AND GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING OUT OF OR IN
ANY WAY PERTAINING OR RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT, THE NOTE
OR THE OTHER LOAN DOCUMENTS, OR (II) IN ANY WAY CONNECTED WITH OR PERTAINING OR
RELATED TO OR INCIDENTAL TO ANY DEALINGS OF THE PARTIES HERETO WITH RESPECT TO
THE FOREGOING OR IN CONNECTION WITH THE TRANSACTIONS RELATED THERETO OR
CONTEMPLATED THEREBY OR THE EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES
THEREUNDER, IN ALL OF THE FOREGOING CASES WHETHER NOR EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH OF BORROWER
AND GUARANTOR AGREE THAT PURCHASER MAY FILE A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT OF
EACH OF BORROWER AND GUARANTOR IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY,
AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN BORROWER, GUARANTOR AND PURCHASER SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be properly
executed and delivered by their duly authorized officers to be effective as of
the day and year first written above.

 

BORROWER: AIG BAKER VESTAVIA, L.L.C.,
a Delaware limited liability company By:   AIG Baker Shopping Center Properties,
L.L.C., a Delaware limited liability
company, its sole Member   By:   /s/ Alex D. Baker   Name:   Alex D. Baker  
Title:   President

 

GUARANTOR: AIG/BAKER PARTNERSHIP,
a Delaware general partnership By:   Alex Baker Limited Partnership, a Georgia
limited partnership, its General Partner   By:   A.B. Development, Inc., an
Alabama
corporation, its General Partner     By:   /s/ Alex D. Baker     Name:   Alex D.
Baker     Title:   President

 

-5-



--------------------------------------------------------------------------------

PURCHASER: EXCEL VESTAVIA LLC, a Delaware limited liability company By:   Excel
Trust, L.P., a Delaware limited
partnership, its Manager   By:   Excel Trust, Inc., a Maryland
corporation, its General Partner     By:   /s/ Mark T. Burton     Name:   Mark
T. Burton     Title:   Senior Vice President

 

-6-